Citation Nr: 1002750	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  08-17 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
involving anxiety and depression.





ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to 
August 1972.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board is remanding the claim to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Under 
the duty to notify, VA must inform the claimant of (1) 
information and evidence not previously provided to the 
Secretary that is necessary to substantiate the claim; (2) 
the portion of that information and evidence, if any, that 
the claimant is expected to provide; and (3) the portion of 
that information and evidence, if any, that VA will attempt 
to obtain on the claimant's behalf.  See 38 U.S.C.A. § 
5103(a); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370, 373- 74 
(2002).

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

The RO sent the Veteran a letter in July 2007 shortly after 
he filed his claim.  Unfortunately, this letter does not 
comply with the notice requirements set forth above.  
Therefore, a legally sufficient VCAA notice letter must be 
provided to the Veteran prior to appellate review by the 
Board.  See Overton v. Nicholson, 20 Vet. App. 427, 433 
(2006) (holding that the failure to comply with any of the 
notice requirements may constitute remandable error).

Accordingly, the claim is REMANDED for the following action:

1.  Send the Veteran a letter to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA 
concerning his claim for service 
connection for a psychiatric disorder 
involving anxiety and depression.  The 
notice must:  (a) inform him of the 
information and evidence not of record 
that is necessary to substantiate this 
claim; (b) inform him of the information 
and evidence that VA will obtain; and (c) 
inform him of the information and evidence 
that he is expected to provide.  In 
addition, the letter should contain an 
explanation of the information and 
evidence needed to establish a downstream 
disability rating and effective date for 
this condition claimed on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).



2.  After giving the Veteran time to 
respond to this additional notice, 
readjudicate his claim of entitlement to 
service connection for a psychiatric 
disorder involving anxiety and depression.  
If the claim is not granted to his 
satisfaction, send him a Supplemental 
Statement of the Case and give him an 
opportunity to respond before returning 
the file to the Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


